This document was signed electronically on May 21, 2021, which may be different from its
entry on the record.



IT IS SO ORDERED.

Dated: May 21, 2021




                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

                                                                   Chapter 11
    In re:
                                                                   Case No. 18-50763 (AMK)
                                   1
    PLEASANTS CORP., et al.,                                       Cases Jointly Administered under
                                                                   Case No. 18-50757 (AMK)
                           Debtors,
                                                                   Hon. Judge Alan M. Koschik
    _______________________________________

    FIRSTENERGY SOLUTIONS CORP.,                                   Adversary No. 18-05100-AMK

                           Plaintiff,

             v.

    BLUESTONE ENERGY SALES CORP.

                           Defendant.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Energy Harbor Generation LLC (0561), case no. 18-50762; Pleasants Corp. (5914), case no. 18-50763;
Energy Harbor Nuclear Generation LLC (6394), case no. 18-50760; Energy Harbor Nuclear Corp. (1483), case no.
18-50761; and Energy Harbor LLC (0186), case no. 18-50757. The Debtors’ address is: 168 E. Market Street,
Akron, OH 44308.




18-05100-amk         Doc 73       FILED 05/21/21          ENTERED 05/21/21 14:40:57                 Page 1 of 3
             ORDER GRANTING MOTION TO APPROVE SETTLEMENT AMONG
               THE PLAN ADMINISTRATOR, ENERGY HARBOR LLC, AND
                     BLUESTONE ENERGY SALES CORPORATION


           Upon consideration of the Motion to Approve Settlement Among the Plan Administrator,

Energy Harbor LLC, and Bluestone Energy Sales Corporation (the “Motion”) [Docket No. 67,

4344]2 all as more fully set forth in the Motion; and the Court having found that it has jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found that this is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having found that venue of the

cases and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the

Court having found that the Plan Administrator and Energy Harbor LLC provided appropriate

notice of the Motion and the opportunity for hearing on the Motion under the circumstances; and

the Court having determined that the legal and factual bases set forth in the Motion establish just

cause for the relief granted herein; and upon all of the proceedings had before this Court; and after

due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

           1.       The Motion is granted as set forth herein.

           2.       The Settlement Agreement attached as Exhibit 1 to the Motion is hereby approved.

           3.       The Parties are authorized to take all actions necessary to comply with the terms of

the Settlement Agreement without the need for further orders from this Court.

           4.       This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation of this Order.

                                                         ###




2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.

                                                           2


18-05100-amk            Doc 73       FILED 05/21/21            ENTERED 05/21/21 14:40:57               Page 2 of 3
 SUBMITTED BY:

 /s/ Bridget A. Franklin
 BROUSE MCDOWELL LPA
 Marc B. Merklin (0018195)
 Bridget A. Franklin (0083987)
 388 South Main Street, Suite 500
 Akron, OH 44311-4407
 Telephone: (330) 535-5711
 Facsimile: (330) 253-8601
 mmerklin@brouse.com
 bfranklin@brouse.com

  - and -

 AKIN GUMP STRAUSS HAUER & FELD LLP
 Joseph L. Sorkin (admitted pro hac vice)
 Christopher J. Gessner (admitted pro hac vice)
 One Bryant Park
 New York, New York 10036
 Telephone: (212) 872-1000
 Facsimile: (212) 872-1002
 jsorkin@akingump.com
 cgessner@akingump.com

 Counsel for the Plan Administrator
 and Energy Harbor LLC




                                             3


18-05100-amk     Doc 73     FILED 05/21/21       ENTERED 05/21/21 14:40:57   Page 3 of 3
